DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim should be amended as follow:
 “(ii) pumping the viscosified treatment fluid into a formation”…
in order to avoid rejection under 35 USC 112 (b) / second for indefiniteness.  
“(iii)  allowing the breaker compound to degrade the polymeric gelling agent
It repeats the same limitation. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the steps”, "the breaker compound" and “the polymeric gelling agent” in lines 2 and 7.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.
Claim 4 recites the limitation “t in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the quantity”, “the polymer” , and “the total mass” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the quantity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rey et al. (US 2010/0311623 A1) (“Rey” herein)

Claim 1
Rey discloses, as best understood based on the indefiniteness above, a method for preparation of a scale inhibitor comprising the steps of:
	(i) providing a viscosified treatment fluid containing at least water [0103], a water soluble polymeric gelling agent, an oxidizing breaker compound, [0108] and no external breaker agent, wherein the water contains at least 1,000 ppm total dissolved solids (TDS), [0103; Table 4 ( 2000 mg/l Ca2+, 4800 mg/l SO42-); 0157]
	(ii) pumping such treatment fluid into a formation [0109] and
	(iii) allowing the breaker compound to degrade the polymeric gelling agent
the polymeric gelling agent being a synthetic polymer comprising:
		(I) at least structural units of formula 
			
    PNG
    media_image1.png
    146
    176
    media_image1.png
    Greyscale


Wherein R1, R2 and R3 independently are hydrogen or C1-C6-alkyl, and
		(Il) from 1 to 95 % by weight structural units of formula (II)
			
    PNG
    media_image2.png
    179
    171
    media_image2.png
    Greyscale

Wherein R4 is hydrogen or C1-C6-alkyl, R5 is hydrogen, a cation of an alkaline metal, of an earth alkaline metal, of ammonia and/or of an organic amine,
	A is a covalent C-S bond or a two-valent organic bridging group, (i.e. AA/AMPS)[0051]
	Since Rey discloses the same method of treating a subterranean formation comprising water, polymeric gelling agent and an oxidizing breaker, it would be a water soluble polymeric gelling agent and would degrade the synthetic polymer into oligomeric or monomeric chain fragments and the oligomeric or monomeric chain fragments preventing scale depositing in the formation.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).


Claim 3
Since Rey discloses the same method of treating a subterranean formation comprising water, polymeric gelling agent and an oxidizing breaker, it would be have a viscosity of the viscosified treatment fluid after breaking in measure (iii) is less than 5 mPas.
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 4
Rey discloses the method of claim 1, wherein the water soluble synthetic polymer material is selected from the group consisting of polymers containing:
	(I) 10 to 90 % by weight of structural formula I, and
	(II) 1 to 80 % by weight of structural formula Il,
referred to the total mass of the polymer, with the proviso that the percentage of
the structural units of formulae (I) to (Il) refer to the total mass of the copolymer and the
percentage of the structural units of formulae (I) to (Il)-amounts to 100%. [0051]

Claim 5
Rey discloses the method of claim 1, wherein the quantity of the polymer ranges from 0.01 to 10 % by weight, referred to the total mass of aqueous polymer solution. [0063]

Claim 6
Rey discloses the method of claim 1, wherein the breaker compound is selected from the group of inorganic peroxides, persulfates, percarbonates, and perborates. [0108]

Claim 7
Rey discloses the method of claim 1, wherein the quantity of the breaker compound ranges from 0.001 to 5 % by weight, referred to the total mass of aqueous polymer solution. [0108]

Claim 8
Rey discloses the method of claim 1, wherein the viscosified treatment fluid containing at least a synthetic water soluble gelling agent contains multivalent metal ion. [0022]

Claim 9
Rey discloses the method of claim 1, wherein the viscosified treatment fluid is injected as hydraulic fracturing fluid. [0023]

Response to Arguments
Applicant’s arguments, filed on 10/25/2022, with respect to objection to the specification have been fully considered and are persuasive.  The objection of the title has been withdrawn. 
Applicant’s arguments, filed on 10/25/2022, with respect to objection of claims 1 and 15 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments with respect to claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et. al. (US 2013/0324443 A1) and Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boles et al. (US 7,205,264 B2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/09/2022